          Case 2:21-cv-00750-APG-NJK Document 10 Filed 08/19/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ALESA LYN HART,                                          Case No.: 2:21-cv-00750-APG-NJK

 4          Plaintiff                                        Order Accepting Report and
                                                        Recommendation, Overruling Objections,
 5 v.                                                   Denying Motion for Attorney’s Fees, and
                                                                 Dismissing the Case
 6 MARY DILLON and ULTA BEAUTY,
                                                                      [ECF Nos. 6, 9]
 7          Defendants

 8         This is one of many cases filed by Hank Falstad purportedly acting as the attorney for

 9 each individual plaintiff. In this case, Falstad contends he has been engaged by plaintiff Alesa

10 Lyn Hart to make the defendants comply with the Americans with Disabilities Act (ADA) with

11 respect to their buildings and sites. The complaint is signed by Falstad as “Architect for

12 Plaintiff.” ECF No. 1-1 at 21. It is not signed by Hart or an attorney representing Hart.

13         On May 7, 2021, Magistrate Judge Koppe ordered Hart to file an amended complaint

14 because (1) Falstad is not an attorney, so he cannot represent Hart in this court; (2) the complaint

15 was not signed by Hart or her attorney as required by Federal Rule of Civil Procedure 11(a); and

16 (3) neither Hart nor Falstad paid the filing fee or applied for leave to proceed in forma pauperis.

17 ECF No. 3 at 29-30. Judge Koppe therefore ordered Hart to file an amended complaint signed

18 by her or her attorney and to pay the filing fee or file an application for leave to proceed in forma

19 pauperis by June 7, 2021. Id. at 30.

20         Hart did not file an amended complaint, pay the filing fee, or file an in forma pauperis

21 application, so Judge Koppe recommended that I dismiss this case without prejudice for failure

22 to prosecute. ECF No. 6 at 28-29. Hart did not object, but Falstad did. Falstad’s response

23 largely consists of explaining who he is and what he hopes to achieve on behalf of making
           Case 2:21-cv-00750-APG-NJK Document 10 Filed 08/19/21 Page 2 of 3




 1 building owners comply with the ADA. ECF No. 7. He also filed a supplemental response in

 2 which he contends there should be a new special court to address whether a particular property is

 3 ADA complaint. ECF No. 8. He contends no filing fee is required because the plaintiff is

 4 reporting a case to the executive branch of government. Id. at 2. He does not address the other

 5 points raised in Judge Koppe’s order. He also filed a motion for attorney’s fees, labeled as

 6 “invoice,” in which he contends that he is entitled to attorney’s fees in the amount of $6,000,000

 7 as a prevailing party. ECF No. 9 at 1.

 8         I review de novo Judge Koppe’s recommendation to dismiss this case. Fed. R. Civ. P.

 9 72(b); 28 U.S.C. § 636(b)(1)(B); Local Rule IB 3-2(b). Falstad cannot represent Hart because he

10 is not an attorney. See Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (“It is well

11 established that the privilege to represent oneself pro se provided by [28 U.S.C.] § 1654 is

12 personal to the litigant and does not extend to other parties or entities.”). Additionally, Hart did

13 not comply with Judge Koppe’s order to file an amended complaint signed by her or her counsel

14 as Rule 11(a) requires, nor did Hart pay the filing fee or seek in forma pauperis status. Judge

15 Koppe properly weighed the factors supporting dismissal based on Hart’s failure to comply with

16 the order and I adopt her analysis. See ECF No. 6 at 28-29.

17         Falstad’s argument that no filing fee is necessary because this is a complaint to the

18 executive branch is meritless. This is a lawsuit filed in federal court. And the defendants are a

19 private individual and a commercial enterprise. Neither of them is a member of the executive

20 branch. I therefore overrule Falstad’s objections and adopt Judge Koppe’s recommendation to

21 dismiss this case without prejudice.

22         I deny Falstad’s request for attorney’s fees. He is not an attorney nor has he or Hart

23 prevailed in this action.



                                                     2
          Case 2:21-cv-00750-APG-NJK Document 10 Filed 08/19/21 Page 3 of 3




 1         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

 2 (ECF No. 6) is accepted, interested party Hank Falstad’s motion for attorney’s fees (ECF No. 9)

 3 is denied, and this case is dismissed without prejudice.

 4         I FURTHER ORDER the clerk of court to close this case.

 5         DATED this 19th day of August, 2021.

 6

 7
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
